OFFICE   OF     THE        ATTORNEY     GENERAL      OF   TEXAS
                                        AUSTIN




 Haaorabls35 Cum
~Crimirilil
         Dlatrlati     &.ttorn.sp
 chmwan, Tsar

Dear Slrt




            we ham       reoa                                    ur taquamt $or 8.6 :
                                                                 pow tequ&t       :



                                                  oh a8 the a~18°0aupbad
                                                  tberaln, tbet he ~6014 aah
                                                         aadd not tax an4
                                                  ha llQlr
                                                 n the Ueltaquenttaxpayat.
                                                 yvrrt spinian     or the    taxno     in
                                    un you approved     sum      at tl5e    lt   vm8




              wn ,ranuary 1, lF&l, M.lem Counoy eatowd i&o a
      contraat with ‘Q. N. Camp, Esq., for exhaami%n of oantraot
      to uolleot   dalinqaent tam8 r0r
      apyrowi4 by Gerald Haam, Attorney
      1915. In asstinn    5 of mid
      form said camp agreas to #~Srt
      ln e&h aait tilti    by him.
    jrenerable
             r;bGum, pago 2


                *In an opiah    r8ndam43 in 1939, of rhioo the ffonric-
         CiCnaf5t   Court had nO knawledga, it wsc held, in etfeot
      ' * that the ooet o? an cbcttaot oeula be olmrqed au aowt doct
          and oollaatstl fro!? l+mUmt    In cdditiae to p~enalty an&
          interest. 'fhi5 O~iniiXi aOe5 ?Ot UOYW th0 iBt~&iaP;
         that the C~~~~CC~OBWC~          Court wants you to &et from the
         Attorac;- %naral, vie: Doe8 the Dallnpaant aolleo8-,
         a5 BE&~ aL'OVe, rhsro ha hu aontr8otsd to 8-a     and
         ru?alch* an l bctraot, have the cathorlty to ehexge cue
         UC court   0o.t aAd   W#llsO~    froa!   tihelit&e&."
                 rind from aa exeminatlonot your lettet that t&be
              ip'e
    $ellnpumEt tax ooatmeb exeoated by and between the CcrrPiceianae*
    Cewt or Milur count?rend E. B. Cafq Is the ctmidard fez-arepulrd
    and fwniehed by the Comptroller of the Etate of Texcc. Re qaote
    Wtui Section 5 of said 00ctrrabr

               n8000nU Party, whets lt Is aeeecury          to prcpure anti file
         calte r0r tha lnr o r 0ed
                                 aollcotton oi delfaqu05ttax58 an
         real propoxty, r&tall meks end famish an abcbract of the
         property uhleh &ball chow the camact or dalinqacct turc &a
         agalnct   e6oh and awry Oract, lot or amal of land, and
         chat1 Chow tbe number of aare co da1 R gaent ccd a eorreot
         description of tba properly, the Ha? delicaseat, how it uac
         ehcrged opan bha tax rollc, the oetreet nue of omcez or
         amem    or the pio~etty at t&a tier it beow  dellzqurnt,
         the per800 iron *I&OQ an& the data tlrat Ii8 or they derived
         title to cald p!tbpertr,   aA the Volume3and        e ot jmbllo
         teootb that  hia or thslr doad o r o th e r titYl lvideaae 18
         or ceoord, and the dnts that     oaoh aubrmuant ohcage of
         amrrchip aaeurrdd darn to the gteaent ownerchip; it cbell
         further chmv the mm      0P any and dll out8tnadh.g llanhol&~~O
         and leoceho24 in,tete&ie   of remmY    arQ rll  other  infolwmtl0a
         neoocsary tor ths Etaper preparadoa       and filLs(S of tuft or
         cuits for the colloatian ot dellnrgaent tares."

              80 tlseire tc! quote iroD: a ~ostloo of paFu&tCph numbetd
    VIII on page 5 af cuah a dalin~uaut tar aontraot as follaws:

              **et   mrty  agpeas to pnp to SeairrrdParty ac OampeBCa-
         tion few the cerrloec hereander required

         ai all ds~in(pmnt tklLes,pelmlty  and intcFect Of oh0 yUtt5
         covered hereby, eetuell)? oolfe&e& and paid to the oolleotor
         or times durim the term Ot Wile eOX&t~aat,. s II"




t
               It 18 our opinion   fror 4 aonsicluat~en              or th4 fore-
$oin$    ~rovislonm   of  the dedlnquant tax    aodraot,
                                                       that the tI8lla-
qa4nt    Uex~attorn4~
                      .  a4nnnat p4rmonallf r44ov4r fortha  axpuooo
of prapparlng48 mD86xaot 40 IIpare or him eanpanrmttoa mu           ai14
above   the awhant rpeolfird in the quoted provf8loa of purq8ph
nuab4red BXII at &old oontraot, 4nd that tbo porrratrp         of 8~
pemstioa    thaeln $?miNd    ooaatitnter    his ent%?e  oaapeamt:m
to?! the s4rvla40  r4maar4& by his ist aooutiry     tha ailinqud
tu oontraot.

          Thr jrovieio~ of pmemph       ? et tha d8lfnqourt tu
ooatx'aoti,q uo ted
                  lbov4, ol4arly m8km it tha duty OS' the 48liw
qtmrtt kt 4tb0M.y   to 'hake ani2tranhh" an abhaaot of Oh,


             Wo are ot thw twthar oplnlon, h&#?4&r t&O               t&r "1
propu4tiOIl    Of IUoh 8b8tmOt8,    by th4 &8&&qUult t8X                 l
                                                                   tlisony,
i8 tOX the 084    4od bur8Sit Of th4 ,tUin(r      Wit    a?&d 18 8 )I?*-
It@8 Ot 4Xp8Ik88,    ~&SOUP& b7 i$ i8% OPa8z! t0 bWiW & $8X 8Uit
aad foro~o84    a tax l&m           tor
                                 th4 uount                 of
                                                   de~inqtmnt    tax08      in.
$&a newer     prorid    by law, Ia thi8 OUWbtiW            UO Odpk IOUE
att8fitf5U   t0 OOC O~iUh    NO. 04705,     Wh4?4     WO h8V8 Mid*
              "lOU 8FB 8aVi8Oa that APArti ?311s-b, msitiia ha
        Y4#nap*8 kurota$e& civil   at8tUt8s. proVia    the% 8Wh
        rr8OmblO    ltpUa8#0 a8 tb    &%%I@ ontt8   Wy IhOW .iP
        pxOOtUia6  data M6 infOWfdiO8 48 %O tha -8,        iaMt%ty
        aa4 lo4atloa         tea   awwruy        putl48,     awl ln pe8aM.a~
        BeOUaUT        14&    a48OSip$f~8         Of th.    LprO&Wtf, 8h811    b@
        ahargeabla      am oor~t   owta.

               “Th4zaf~4,   it   f8       Our   OphfM
                                                 thOt  W     rr8oimblr
        OXg-848     11%p?QOUring      tha abOV8
                                             int6RMtiW       Pap be 8h8X@
        a8 00UXt OWt8 iA 4405 t8S 8Uit.         ~OU4V4F,    tb4  qUlSt%Oll
        a0 to just what data 4ad lnforarrtlor      8f4   n*o444u~,     wfh
        what tha rsaron4blo 4xp4tme tbexwf                  WOUM   b4 ia-8 qQ48tiOfb
        Of f8Ot."
         rietrust t54t in this
,ow *i.u-,uiry
           .



 &--, .‘V Ai' 29, 1942




                                 Barold   aroCr8aha
                                          A88i8tUit